                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         William Kimble Jr,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:18-cv-00284-FDW
                                       )
                 vs.                   )
                                       )
             FNU James                 )
            Saint T. Tapp,             )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 14, 2019 Order.

                                               November 14, 2019
